*337OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OVER THE TERRITORY......(.Printed in Vol 2)
1. In determining whether the compensation allowed by the statute is adequate, dispersion of population is the only fact which may be considered.
2. The term inadequate as used in the statute means disproportionate, and the question is whether the dispersion of the population renders the minimum compensation inadequate in particular places.
3. The application of the law depends largely on the manner in which the Territory is arranged in divisions, and the latter rests in the discretion of the Secretary.
4. A division may not consist of more than one county or city, but one county or city may be arranged into a number of divisions.
5. The four judicial districts of this Territory are substantially counties in the sense in which the term is used in the statute.
6. If each district is made a division with one assistant to make the enumeration, such assistant should receive: (1) Erie, $1.25 for every 50 persons; (2) Michilimackinac, #1.00 for every 50 persons; (3) Detroit, $1.00 for every 100 persons; (4) Huron, $1.50 for every 100 persons.